DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 06/28/2022. The examiner acknowledges the amendments to claims 1 and 16. Claims 4, 7 – 11, 19, and 22 – 26 are cancelled. Claims 1 – 3, 5 – 6, 12 – 18, 20 – 21, and 27 - 30 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, see pg 6, filed 06/28/2022, with respect to the drawing objections have been fully considered and are persuasive.  The drawing objections has been withdrawn. 
Applicant’s arguments, see pg 8, last two paragraphs, filed 06/28/2022, with respect to the rejection(s) of claim(s) 1 – 6, 12 – 13, 16 - 18, 20 - 21, and 27 - 28 under USC 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 7108659 B2 to Ross, et al. (mentioned as pertinent in previous Office Action, hereinafter Ross).

Drawings
The drawings were received on 06/28/2022.  These drawings are acceptable.

Specification
Amendments to the specification were received on 06/28/2022.  These amendments to the specification are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 – 3, 5 – 6, 12 – 18, 20 – 21, and 27 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over US 10893825 B2 to Dieffenderfer, et al. (cited in previous Office Action, hereinafter Dieffenderfer) in view of US 7108659 B2 to Ross, et al. (mentioned as pertinent in previous Office Action, hereinafter Ross).
Regarding claim 1, Dieffenderfer teaches a sensor device [abstract] comprising:
an airflow sensor (comprising fan 78 and motor 80, which are connected to a sensing portion 64) configured to generate a voltage based on an airflow of a breath [abstract; col 5, ln 46 – col 6, ln 7; col 7, ln 28-47] (Fig 11); and
an output circuit (communication module 90) configured to output measurement data (to electronic device 14) based on the voltage [col 9, ln 16-60] (Fig 9);
wherein the airflow sensor is configured to provide the voltage (via energy harvester 92 in power distribution module 82) as a power supply to the output circuit [col 6, ln 49 – col 7, ln 6] (Fig 9).
However, Dieffenderfer does not teach the airflow is restricted to one direction by membrane valves in the sensor device.
Ross teaches airflow is restricted to one direction by membrane valves (one-way valve) in a sensor device ([col 14, ln 3 - 10], the one-way valve is considered analogous to the claimed membrane valves because it is configurable to allow airflow to pass in only one direction).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Dieffenderfer to have the airflow is restricted to one direction by membrane valves in the sensor device, because doing so would help ensure only exhaled gasses pass through for flow determination [col 14, ln 3 - 10].

Regarding claim 2, Dieffenderfer in view of Ross teach the limitations of claim 1, and Dieffenderfer further teaches:
a battery (94) configured to power the airflow sensor (comprising fan 78 and motor 80) and the output circuit (90) ([col 6, ln 49 – col 7, ln 47], battery 94 is configurable to provide power to the elements of spirometer 20 coupled to the power distribution module 82) (Fig 10).

Regarding claim 3, Dieffenderfer in view of Ross teach the limitations of claim 2, and Dieffenderfer further teaches:
Wherein the airflow sensor (comprising fan 78 and motor 80) is configured to provide the voltage for charging the battery (94) [col 7, ln 28-47] (Fig 10).

Regarding claim 5, Dieffenderfer in view of Ross teach the limitations of claim 1, and Dieffenderfer further teaches:
wherein the airflow sensor comprises at least one of a turbine (80) or a microelectromechanical system [col 6, ln 8-33] (Fig 2A).

Regarding claim 6, Dieffenderfer in view of Ross teach the limitations of claim 1, and Dieffenderfer further teaches:
at least one of an oxygen sensor, a carbon dioxide sensor, a humidity sensor (72), a pressure sensor, a temperature sensor (74), and an accelerometer (97) [col 6, ln 8-33; col 10, ln 7-29] (Fig 9).

Regarding claim 12, Dieffenderfer in view of Ross teach the limitations of claim 1, and Dieffenderfer further teaches:
wherein the output circuit (communication module 90) comprises an interface ([col 9, ln 16-46], communication module 90 comprises a wireless and/or wired interface) (Fig 9).

Regarding claim 13, Dieffenderfer in view of Ross teach the limitations of claim 12, and Dieffenderfer further teaches:
wherein the interface (of communication module 90) is configured according to at least one of Bluetooth (Bluetooth 2.0), Bluetooth low energy (Bluetooth Low Energy (LE)), and universal serial bus (USB) [col 9, ln 16-46] (Fig 9).

Regarding claim 14, Dieffenderfer in view of Ross teach the limitations of claim 1, however Dieffenderfer does not teach the sensor device is a sensor mask.
Ross teaches a sensor device is a sensor mask (mask 228 comprising flow module 220) [col 5, ln 49 - 59] (Fig 5A).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Dieffenderfer to have the sensor device is a sensor mask, because doing so would help ensure gases respired by the subject pass through the flow sensing module, as recognized by Ross [col 3, ln 51 -55].

Regarding claim 15, Dieffenderfer in view of Ross teach the limitations of claim 1, however Dieffenderfer does not teach a strap configured to attach the sensor device to a user’s head.
Ross teaches a strap (support harness 232, which functions as part of a mask) configured to attach a sensor device to a user’s head [col 5, ln 49 - 59] (Fig 5A and C).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Dieffenderfer to have a strap configured to attach the sensor device to a user’s head, because doing so would help ensure gases respired by the subject pass through the flow sensing module, as recognized by Ross [col 3, ln 51 -55].

Regarding claim 16, Dieffenderfer teaches a method for controlling a sensor device [Title, Abstract], the method comprising:
controlling an airflow sensor (comprising fan 78 and motor 80, which are connected to a sensing portion 64) to generate a voltage based on an airflow of a breath [abstract, col 5, ln 46 – col 6, ln 7; col 7, ln 28-47] (Fig 11);
controlling an output circuit (communication module 90) to output measurement data (to electronic device 14) based on the voltage [col 9, ln 16-60] (Fig 9); and
controlling the airflow sensor (via energy harvester 92 in power distribution module 82) to provide the voltage as a power supply to the output circuit [col 6, ln 49 – col 7, ln 6] (Fig 9).
However, Dieffenderfer does not teach the airflow is restricted to one direction by membrane valves in the sensor device.
Ross teaches airflow is restricted to one direction by membrane valves (one-way valve) in a sensor device ([col 14, ln 3 - 10], the one-way valve is considered analogous to the claimed membrane valves because it is configurable to allow airflow to pass in only one direction).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Dieffenderfer to have the airflow is restricted to one direction by membrane valves in the sensor device, because doing so would help ensure only exhaled gasses pass through for flow determination [col 14, ln 3 - 10].

Regarding claim 17, Dieffenderfer in view of Ross teach the limitations of claim 16, and Dieffenderfer further teaches:
Controlling a battery (94) configured to power the airflow sensor (comprising fan 78 and motor 80) and the output circuit (90) ([col 6, ln 49 – col 7, ln 47], battery 94 is configurable to provide power to the elements of spirometer 20 coupled to the power distribution module 82) (Fig 10).

Regardin claim 18, Dieffenderfer in view of Ross teach the limitations of claim 17, and Dieffenderfer further teaches:
Wherein the airflow sensor (comprising fan 78 and motor 80) is controlled to provide the voltage for charging the battery (94) [col 7, ln 28-47] (Fig 10).

Regarding claim 20, Dieffenderfer in view of Ross teach the limitations of claim 16, and Dieffenderfer further teaches:
wherein the airflow sensor comprises at least one of a turbine (80) or a microelectromechanical system [col 6, ln 8-33] (Fig 2A).

Regarding claim 21, Dieffenderfer in view of Ross teach the limitations of claim 16, and Dieffenderfer further teaches:
Controlling at least one of an oxygen sensor, a carbon dioxide sensor, a humidity sensor (72), a pressure sensor, a temperature sensor (74), and an accelerometer (97) [col 6, ln 8-33; col 10, ln 7-29] (Fig 9).

Regarding claim 27, Dieffenderfer in view of Ross teach the limitations of claim 16, and Dieffenderfer further teaches:
wherein the output circuit (communication module 90) comprises an interface ([col 9, ln 16-46], communication module 90 comprises a wireless and/or wired interface) (Fig 9).

Regarding claim 28, Dieffenderfer in view of Ross teach the limitations of claim 27, and Dieffenderfer further teaches:
wherein the interface (of communication module 90) is configured according to at least one of Bluetooth (Bluetooth 2.0), Bluetooth low energy (Bluetooth Low Energy (LE)), and universal serial bus (USB) [col 9, ln 16-46] (Fig 9).

Regarding claim 29, Dieffenderfer in view of Ross teach the limitations of claim 16, however Dieffenderfer does not teach the sensor device is a sensor mask.
Ross teaches a sensor device is a sensor mask (mask 228 comprising flow module 220) [col 5, ln 49 - 59] (Fig 5A).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Dieffenderfer to have the sensor device is a sensor mask, because doing so would help ensure gases respired by the subject pass through the flow sensing module, as recognized by Ross [col 3, ln 51 -55].

Regarding claim 30, Dieffenderfer in view of Ross teach the limitations of claim 16, however Dieffenderfer does not teach the sensor device comprises a strap configured to attach the sensor device to a user’s head.
Ross teaches a sensor device (comprising flow module 220) comprising a strap (support harness 232, which functions as part of a mask) configured to attach a sensor device to a user’s head [col 5, ln 49 - 59] (Fig 5A and C).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Dieffenderfer to have the sensor device comprise a strap configured to attach the sensor device to a user’s head, because doing so would help ensure gases respired by the subject pass through the flow sensing module, as recognized by Ross [col 3, ln 51 -55].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 104737015 A and CN 106794323 B are mentioned because they disclose airflow measuring devices comprising one-way valves.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791